1-DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 03/10/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file.
For the IDS submitted on 03/10/2021, the examiner has considered an English translation of the references contained therein, obtained from Google Patents. The applicant is nevertheless reminded that an explanation of the relevance of the references in English is required.
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because it does not appear how the teeth, at the periphery of the grinding wheel in fig. 2 grind the workpiece, and it is unsure if stainless carrier ring 12, in fig.1 is being ground, or if the workpiece is being ground as it appears the stainless-steel carrier ring would contact the grinding wheel before the workpiece. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains “The present disclosure discloses” which is implied and because S001 and S002 is not necessary.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: The fourth paragraph of page 7 of the specification contains unusual formatting of an equation.  
Appropriate correction is required.
Claim Objections
Claims 1-10 are objected to because of the following informalities:  The use of S001, S002, etc. in claim 1, as well as others, is not necessary.  Appropriate correction is required.
Claim 1 is not grammatically correct and requires revision. An example of such revision is:
--A control method of a grinding water flow rate during a double side grinding process, wherein a double side grinder used comprises a grinding wheel, a feed unit and a water supply device, a water inlet being provided on the feed unit, the control method comprising: 
preparing for grinding and completing the installation and debugging of a workpiece according to an operation procedure of the double side grinder; 
during the process of double side grinding, setting a flow rate of a water inlet to decrease with a shortening of a teeth length of the grinding wheel, with the flow rate of the water inlet being set to have a linear relationship with the teeth length of the grinding wheel.—
Claim 2 is objected to because “wherein” introduces a list and is not followed by a colon.
Claim 3 is objected to because the list, beginning with “a value of K” is not introduced by – wherein:--
Claim 9 is not grammatically correct and requires revision. An example of such revision is:
-- The control method of the grinding water flow rate as claimed in claim 1, wherein the water flow rate control method further comprises: 
monitoring the teeth length of the grinding wheel in real time by a length measurement mechanism during a grinding process of the workpiece and transmitting the teeth length X of the grinding wheel to a controller.
Claim 10 is not grammatically correct and requires revision. An example of such revision is:
--The control method of the grinding water flow rate as claimed in claim 7, the method for controlling the water flow rate further comprises: 
receiving feedback from the controller using a water quantity control mechanism, and adjusting the water flow rate Q in real time.--.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “water quantity control mechanism” and “length measurement mechanism” in claims 8 and 7 respectively. The water quantity control mechanism interpreted to be a device (essentially a controller) that receives feedback from a controller than then adjusts/controls a water supply device in order to adjust flow. The length measurement mechanism is interpreted to be a measurement mechanism that records the position of a feed unit and sends that information to a controller.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites: “according to a operation procedure of double side grinding, prepare for grinding and complete the installation and debugging of workpiece”. The specification does not describe what it means to debug the workpiece. It appears that this is all that is mentioned about debugging the workpiece (this mentions the debugging of the machine – although it does not appear to mention the process involved in debugging the machine, and to “debug” a machine is not known in the art): 
“The total thickness variation (TTV) values of the silicon wafers produced in Embodiments 1-4 and Comparative Embodiments 1-4 are shown in Table 1, and it has been found that the total thickness variation (TTV) values have a very small difference. In practical production, in order to make the TTV meet the requirements, the machine needed to be debugged. The method using the water flow rate control method in some embodiments of the present disclosure, a small amount of the abrasion loss of the grinding wheels, a small change in the grinding wheel teeth length, apparently prolongs the service life of grinding wheels, so that the low frequency adjustment of grinding wheels. However, the method using a constant water flow rate, a great amount of the abrasion loss of the grinding wheels, the large change in the grinding wheel teeth length, apparently reduces the service life of grinding wheels, so that the relatively high frequency adjustment of the grinding wheels. The high frequency adjustment of grinding wheels will cause a relatively high grinding mark reject ratio, which has been shown in the data in Table 1.” 
However, this does not explain how this relates to the workpiece, it appears to relate to adjustment of the grinding wheel instead.
Therefore, the concept of debugging the workpiece is not explained, and this explanation would not convey to one of ordinary skill in the art what debugging the workpiece means and that the inventor has procession of the invention.
Claims 1-10 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. A person with ordinary skill in the art would not be able to make use of the claimed method because it is not known what is meant by debugging the workpiece works and this is not known to those with ordinary skill in the art.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “the process of double side grinding” in line 6. There is insufficient antecedent basis for this limitation. 
Claim 3 recites the limitations “D is a spacing between the adjacent grinding wheel teeth “  in line 5 and “C is a constant determined by a material and structure of the grinding wheel teeth themselves” in line 7. The there is insufficient antecedent basis for the adjacent grinding wheel teeth and the grinding wheel teeth.
Claim 6 recites the limitation: “the grinding wheel teeth are distributed at intervals”. There is insufficient antecedent basis for “the grinding wheel teeth”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Junge (US Pat. 7666064 B2).

    PNG
    media_image1.png
    453
    1155
    media_image1.png
    Greyscale

Plot of Table 1 (Junge, Table 1), 1.5 l/min= 100%, 
x axis is the teeth length, y axis is the flow rate %
Junge discloses:
A control method of a grinding water flow rate during a double side grinding process, wherein a double side grinder used comprises a grinding wheel (col. 5, line 9 – grinding tool), a feed unit (col. 2 lines 50-53 – same machine DXSG320 as in example) and a water supply device (col. 5 lines 8-19 disclose a coolant supply which implies that there is a device that supplies such coolant), a water inlet (col 2 line 65 – col 3. Line 1, this is considered conventional) being provided on the feed unit, the control method comprising: according to an operation procedure of a double side grinder, preparing for grinding and completing the installation (this is implied in col. 2 lines 46-57, and claim 1 of the reference, as the workpiece will need to be installed on the carrier, carrier installed in machine, etc., which is standard procedure for operation of the machine, and which needs to be done before starting the grinding process); in the process of double side grinding, a flow rate of a water inlet being set to decrease (claim 1) with a shortening of a teeth length of the grinding wheel, and the flow rate (y axis of plot of Table 1 above) of the water inlet being set to have a linear (see plot from Table 1, linear can mean a nearly straight line (see definition for linear attached as NPL), as seen from 0.3-1 mm and 1-6 mm, and the BRI can mean linear in parts) relationship with the teeth length (x axis of plot of Table 1 above) of the grinding wheel.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 2-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Junge in view of NPL Article (Wikipedia article on Linear Interpolation).
With respect to claim 2,
Junge does not disclose that the functional relationship between the teeth length and the flow rate are represented by the claimed equation. Jung discloses that interpolation (col. 5 lines 38-43) would be used to find points in between the points in the table.  
The claim does not define the variables “K is a minimum set water quantity when the teeth length of the grinding wheel is the longest, and a unit is Litres/minute; P is a minimum set water quantity when the teeth length of the grinding wheel is the shortest, and a unit is Litres/minute; Xm is a maximum teeth length of the grinding wheel, and a unit is mm; and X is a teeth length of the grinding wheel, and a unit is mm.” in a way that sets limits to the variables. It appears that the equation is actually a linear equation that connects two points (X1, Q1) and  (X2, Q2), where X1 and X2 are two arbitrary points of teeth length for which the equation fits, and Q1, and Q2 are two arbitrary flow rates for which the equation fits.
One of ordinary skill in the art  have easily manipulated the claimed variables so that the equation connects the two points.  In this case, one could pick (0.3 mm, 40%*1.5 l/min) and (0.5 mm, 60%*1.5 l/min) to be (X1, Q1) and  (X2, Q2), respectively. Additionally, the claim does not define a range of X for which the equation above is valid. 
The NPL article, which is pertinent to the problem being solved, teaches that “Linear interpolation has been used since antiquity for filling the gaps in tables. Suppose that one has a table listing the population of some country in 1970, 1980, 1990 and 2000, and that one wanted to estimate the population in 1994. Linear interpolation is an easy way to do this. The technique of using linear interpolation for tabulation was believed to be used by Babylonian astronomers and mathematicians in Seleucid Mesopotamia (last three centuries BC), and by the Greek astronomer and mathematician, Hipparchus (2nd century BC). A description of linear interpolation can be found in the Almagest (2nd century AD) by Ptolemy.” (History and Applications section).
Thus, it would be obvious to one or ordinary skill in the art, before the effective filing date of the claimed invention, to use linear interpolation to find an arbitrary point X in a table, between the two given points of teeth length (or height), given those parameters defined above and to generate the above equation for a flow rates given those two points, that is valid for the range of X1 to X2. One of ordinary skill in the art would have also chosen to use linear interpolation because it is computationally cheap (History and Applications section, 3rd paragraph).
With respect to claim 3,
The applicant adds the following limitations: 
“a value of K is related to D, Xm and C, and a value of P is related to D, Xn and C, wherein D is a spacing between the adjacent grinding wheel teeth, and a unit is mm; Xn is a minimum teeth length of the grinding wheel, and a unit is mm; and and C is a constant determined by a material and structure of the grinding wheel teeth themselves.”
While these limitations define additional terms and then states that the variables in claim 2 are related to them, it does not actually define how the newly defined variables are related to the ones in claim 2, only that they are related in some way (there is no equation or formula that defines the relationship). Additionally, the new variables are essentially arbitrary (particular attention is pointed to C which is only defined as related to the material and structure of the grinding wheel and no example is ever given in the specification other than that it is constant, however the range of the other variables are not defined and may be arbitrary chosen) and a range is not given.
Thus, claim 3 does not effectively further limit claim 2. See the rejection for claim 2 above.
With respect to claim 4, 
The applicant adds the following limitations:
“wherein the value of K is directly proportional to D*Xm*C, and a value of P is directly proportional to D*Xn*C”
While these limitations define the relationship between the variables in claim 2 and the variables in claim 1, the claim fails to effectively further limit claim 2, and thus fails to effectively further limit claim 1. The claim states that the variables are directly proportional. Directly proportional is not the same as equal, and that there is another factor of proportionally. This factor of proportionality could be arbitrary, and different for K and P, and thus, K and P are also still arbitrary. See rejection for claim 2. 
With respect to claim 6,
The applicant adds the following limitations:
“wherein the grinding wheel teeth are distributed at intervals, and a spacing D between adjacent grinding wheel teeth is 0.5 mm to 2 mm”
These limitations fail to effectively further limit claim 3, and thus fails to effectively further limit claim 2. Claim 3 does not define how the variable D is used, only that it is related to K and P in some way. Adding a range to D does not effectively further limit claim 3 and thus claim 2, as claim 3 does not effectively further limit claim 2. See rejection for claim 2.
Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Junge in view of Vogtmann (US Pat 6672943 B2) and Texas Instruments (NPL Document on cost-effective real-time control dated Jan 2011)
With respect to claim 7, 
wherein the water flow rate control method further comprises: after a grinding process of the workpiece, measuring the teeth length of the grinding wheel in by a length measurement mechanism (112f equivalent in col. 5 lines 28-30, the length measurement mechanism hardware/software is known to one of skill in the art according to the applicant, and the definition using the feed of the tool does not exclude this), and transmitting (col.5  lines 39-48 implies the existence of a controller for which the software runs on) the teeth length X of the grinding wheel to a controller.
With respect to claim 8,
the method for controlling the water flow rate further comprises: receiving feedback from the controller by a water quantity control mechanism (the 112f equivalent is in col. 5 line 43 as rhe in-machine regulator), and adjusting (col. 5  lines 39-48 implies the existence of a controller for which the software runs on) the water flow rate Q.
Junge does not explicitly disclose that the processes in claim 7 and 8 occur in real time, during the operation of the machine.
Vogtmann, in the same field of endeavor, and also pertinent to the problem at hand, teaches of having a real time control system, in which process variables can be adjusted (col. 8, lines 30-39) based on that information.
Vogtmann does not teach that the real time information is used to control a process variable (in the instant case, the flow rate of water) in real time. 
Texas Instruments, which is pertinent to the problem being solved, teaches that it is possible (page 3, paragraph 3) to utilize information/measurements to control a process in real time (as close to zero latency). 
It would have been obvious to a person of ordinary skill in the art to modify the process of claim 7 and claim 8 to capture information during grinding of the workpiece in real time, as in  Vogtmann, for improving results (col. 8, lines 30-39) as process variables can be adjusted during the process, and to utilize that information in real time, as in Texas Instruments, because “overall performance of a system is measured by how well it regulates speed/position (similar variable to flow rate) or voltage/current despite changing operating conditions” and because “timing and latency also play a key role in defining performance” (Texas Instruments, Page 3, paragraph 2).
Allowable Subject Matter
Claims, 9, and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The examiner has determined that claims 5, 9, and 10 are allowable subject matter, should claim 1 be revised to overcome the 112(a) rejection stated above, which may be done by removing the mention of the debugging process. This is because the prior art does not disclose a linear relationship of teeth length and fluid flow over the given range.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
The examiner has determined that a 112(d) rejection is not appropriate for claims 3, 4, and 6. As set forth in MPEP 608.01(n): “A dependent claim does not lack compliance with 35 U.S.C. 112(d) simply because there is a question as to the significance of the further limitation added by the dependent claim.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Huang whose telephone number is (571)272-6750. The examiner can normally be reached Monday to Friday 9:00 am to 5:00 pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Huang/Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723